Exhibit 10.6

 

AMENDMENT TO INTERCHANGE AGREEMENT

 

THIS AMENDMENT TO INTERCHANGE AGREEMENT is made and entered into effective as of
March 1, 2002, by and between CSC TRANSPORT IV, INC., a Delaware corporation
with an office at 8000 Republic Airport, Hangar 5, Farmingdale, New York 11768
(“CSC”), and STERLING AVIATION LLC, a New York limited liability company with an
office at 340 Crossways Park Drive, Woodbury, New York 11797 (“Counterparty”).

 

W I T N E S S E T H:

 

WHEREAS, CSC and Counterparty have entered into an Interchange Agreement dated
as of March 1, 2002 (the “Interchange Agreement”); and

 

WHEREAS, Section 18 of the Interchange Agreement provides that the Interchange
Agreement may be amended by a written instrument executed by both CSC and
Counterparty; and

 

WHEREAS, CSC and Counterparty have agreed to amend the Interchange Agreement as
set forth in this Amendment;

 

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 

1.             Section 14 of the Interchange Agreement is hereby amended and
restated in its entirety to read as follows:

 

Reconciliation for Excess Use.   If, (i) upon termination of this Agreement or
(ii) at any time that an Expense Differential invoice is delivered in accordance
with Section 2(c), one party (“Party A”) has utilized a greater amount of flight
time on the Aircraft of the other party (“Party B”), such excess time shall be
treated as if it had been flown pursuant to a time sharing agreement within the
meaning of FAR Section 91.501(c)(1).  In such event, Party A shall promptly pay
(within 30 days of invoice) Party B an amount equal to the lesser of (i) the
number of excess flight hours (including fractions thereof ) flown by Party A on
Party B’s Aircraft, multiplied by CSC’s approved budgeted assumed hourly cost
for Party B’s Aircraft for the releavant period; or (ii) the maximum allowable
amount described in FAR Section 91.501(d)(1)-(10) with respect to such specific
excess flight time determined on a last in, first-out basis (the “Reconciliation
Amount”). Payment by Party A of the Reconciliation Amount for each hour of
excess flight time on Party B’s Aircraft during a calendar year shall reduce the
number of excess flight hours incurred by Party A on Party B’s Aircraft for all
purposes of this Agreement (including, without limitation, Section 2(a),
Section 2(e) and this Section 14) on an hour-for-hour basis.

 

--------------------------------------------------------------------------------


 

2.             This Amendment may be executed in one or more counterparts, each
of which shall, for all purposes, be deemed an original, and all of which
together shall constitute one and the same instrument.  Each party may transmit
its signature by facsimile, and such faxed signature shall have the same force
and effect as an original signature.  This Amendment shall be governed by New
York law.

 

IN WITNESS WHEREOF, CSC and Counterparty have executed this Amendment to
Interchange Agreement this 17th day of March, 2004, effective the date set forth
above.

 

 

CSC TRANSPORT IV, INC.

 

 

 

 

 

 

 

By:

/s/ Andrew Rosengard

 

 

 

Executive Vice President & Secretary

 

 

 

 

 

 

 

 

 

STERLING AVIATION LLC

 

 

 

 

 

 

 

By:

/s/ William Frewin, Jr

 

 

 

Its Duly Authorized Manager

 

 

--------------------------------------------------------------------------------